DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2011/0013119) in view of Ishida et al. (US 2016/0161664).
	As to claim 1, Ha discloses in figures 1 and 2: an LED lamp plate 20 (paragraph [0034]); a light controlling layer 100 (paragraph [0038]) disposed on the LED lamp plate; a diffusion layer 183 (paragraph [0043]) disposed on a side of the light controlling layer away from the LED lamp plate; a liquid crystal display panel 400 (paragraph [0045]) comprising substrates 410 and 420 disposed on a side of the diffusion layer away from the light controlling layer, wherein the light controlling layer comprises: a body film layer 170 (paragraph [0038]) having a first surface 100B (paragraph [0038]) and a second surface 100A (paragraph [0038]), wherein the first surface 100B faces the diffusion layer 183, and the second surface 100A faces the LED lamp plate 20, and a first refracting structure 150 (paragraph [0038]) distributed on the first surface 100B.

As to claim 10, Ha in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ha further discloses in figures 1 and 2, a display apparatus 500 (paragraph [0033]).
	As to claims 9 and 17, Ha in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Ishida further discloses in paragraph [0061] that the diameter of the groove is 5.5 mm.  According to MPEP 2144.05, Section I, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 3, 5-7, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2011/0013119) in view of Ishida et al. (US 2016/0161664) as applied to claim 1 above, and further in view of Matsumoto et al. (US 2012/0188792).
As to claims 3 and 11, Ha in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10, but does not disclose that the first refracting structure comprises a first arc surface extending from the first surface to a direction of the diffusion layer and the groove, and a first vertical surface connecting the first arc surface to the first surface.  Matsumoto further discloses in figure 7A, a refracting structure comprising a first arc surface extending from the first surface to a direction of the diffusion layer and the groove, and a first vertical surface connecting the first arc surface to the first surface.  Matsumoto shows that the shape of the refracting structure was a matter of design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ha such that the first refracting structure comprises a first arc surface extending from the first surface to a direction of the diffusion layer and the groove, and a first vertical surface connecting the first arc surface to the first surface as disclosed by Matsumoto because it was a matter of design choice.
As to claims 5 and 13, Ha in view of Ishida and Matsumoto discloses all of the elements of the claimed invention discussed above regarding claims 3 and 11.  Ha further discloses in figure 2, a second refracting structure 175 (paragraph [0038]) distributed on the second surface 100A.
As to claims 6 and 14, Ha in view of Ishida and Matsumoto discloses all of the elements of the claimed invention discussed above regarding claims 5 and 13.  Matsumoto further discloses in figure 15B, a second refracting structure comprising a 
As to claims 7 and 15, Ha in view of Ishida and Matsumoto discloses all of the elements of the claimed invention discussed above regarding claims 6 and 14.  Ha further discloses in figure 2 that a space between adjacent refracting structures 150 on the first surface 100B is less than a space between adjacent refracting structures 175 on the second surface 100A.  Therefore, the space between adjacent first vertical surfaces is less than a space between adjacent second vertical surfaces.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2011/0013119) in view of Ishida et al. (US 2016/0161664) and Matsumoto et al. (US 2012/0188792) as applied to claims 3 and 11 above, and further in view of Rinko (US 2020/0257044).
Ha in view of Ishida and Matsumoto discloses all of the elements of the claimed invention discussed above regarding claims 3 and 11, but does not disclose that a ratio of the height of the first vertical surface to a length of a projection line of the first arc surface on the first surface is in a range of 0.01 to 0.15.  Rinko discloses in paragraph [0042], optimizing the parameters of the refractive structure such as dimensions (length, width and height), period, curvature radius and curvature angles in order to efficiently control light extraction and distribution.  This shows that the claimed ratio was recognized in the art as a result effective variable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ha such that a ratio of the height of the first vertical surface to a length of a .
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2011/0013119) in view of Ishida et al. (US 2016/0161664) as applied to claims 1 and 10 above, and further in view of Aihara et al. (US 5,754,268).
Ha in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10, but does not disclose that a material of the liquid crystal structural layer comprises polymers and small liquid crystals.  Aihara discloses in column 9, lines 47-55 that advantages of polymer dispersed liquid crystal include high contrast ratio and high light transmittance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ha by providing a polymer dispersed liquid crystal due to the advantages of high contrast ratio and high light transmittance taught by Aihara.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on applying the newly cited prior art of Ha et al. (US 2011/0013119) as the primary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DAVID Y CHUNG/Examiner, Art Unit 2871             

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871